Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Applicant’s amendments filed on February 08, 2021 where claim 1 has been amended. Claim 2 has been cancelled. Claim 21 has been added. 
Applicant’s arguments filed on February 08, 2021 with regards to rejection of claims 1-20  have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant states that Bagheri fails to teach “transmit first control information to the second wireless device, wherein the first control information indicates a buffer status of the first wireless device, wherein a first transmission of the first control information is performed using a multi-tone transmission configuration, and wherein a second transmission of the first control information is performed using a single-tone transmission configuration if the first transmission of the first control information is unsuccessful”. Examiner respectfully disagrees.
 Luo discloses transmitting first control information to the second wireless device in Figs. 3-4, , step 1206 disclose the remote UE may transmit and/or receive data on the transmission and/or reception resource pool. A first UE may transmit configuration information of a transmission and/or reception resource or resource pool to a second UE.  The resource or resource pool may be used for indicating resource information used in information interaction between the second UE and the first UE. The first UE may receive the configuration information of the transmission and/or reception resource or resource pool sent, through broadcast signaling or Radio Resource Control (RRC)-dedicated signaling (first control information) and the resource or resource pool is used for indicating resource information used in information interaction between the second UE and the first UE. Further Bagheri discloses wherein the first control information indicates a buffer status of the first wireless device in Fig. 6, UE transmits the if the UE does have data to transmit, the UE . UE discloses control information 615 “transmit BSR as MAC control element”.  Thus Bagheri discloses the mechanism of first control information indicates buffer status.
Thus Luo discloses the mechanism of transmitting first control information and Bagheri discloses first control information indicates BSR of the first wireless device. Thus combination of Luo and Bagheri discloses the mechanism of transmitting first control information of the second wireless device and wherein the first control information indicates a BSR of the first wireless device. 

Applicant argued that the cited references fail to teach or suggest “wherein to transmit the first control information, the processing element is further configured to cause the first wireless device to: perform a first transmission of the first control information using a multi-tone transmission configuration; and perform a second transmission of the first control information using a single-tone transmission configuration if the first transmission of the first control information is unsuccessful”. With regard to these features, the Office Action relies on Luo and Bagheri; however, neither of these references even mention the word “tone”, much less distinguishing between first and second transmissions of the first control information. 

Examiner respectfully disagrees. Luo discloses wherein to transmit the first control information, the processing element is further configured to cause the first wireless device to: perform a first transmission of the first control information using a multi-tone transmission in Figs. 3-4, , step 
And Bagheri discloses perform a second transmission of the first control information using a single-tone transmission configuration if the first transmission of the first control information is unsuccessful in Fig. 6, if the UE does have data to transmit, the UE may determine if there are resources available for it to transmit a BSR (block 610).  As an example, the UE may check to determine if there are sufficient resources (e.g., UL resources) for it to transmit the BSR, which may be as small as 5 bytes including a MAC header.  If there are sufficient resources for the UE to transmit the BSR, the UE may transmit the BSR as a MAC control element (block 615)). If there are insufficient resources for the UE to transmit the BSR (first control information is unsuccessful), the UE may perform a check to determine if it is possible to transmit a SR in a PUCCH (block 620).  If it is possible for the UE to transmit the SR in the PUCCH, the UE may transmit the SR 
resource grant for the BSR, the UE may transmit the BSR as a MAC control element in accordance with the resource grant (block 615).
Thus combination of Luo and Bagheri discloses the multiple tone and single tone. 
Thus rejection of claim 1 is maintained under 35 U.S.C. 103. Similar arguments applied to claims 9 and 14.  

/ROMANI OHRI/Primary Examiner, Art Unit 2413